DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 15/774,583 filed 05/08/2018 and RCE filed 04/30/2021.
Claims 1-2, 4-9, 15, 17-27 remain pending in the Application.
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
5.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/30/2021, with respect to claims 1-2, 4-9, 15, 17-27 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Jean-Paul G. Hoffman (Registration No. 42,663) on 05/07/2021.

To Claims
Claim 15 line 15 before “criterion” delete “termination”

Allowable Subject Matter
9.	Claims 1-2, 4-9, 15, 17-27 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 04/30/2021 (Remarks, Page 9, 10, 12) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner as recited in the claims, such as: wherein the determining the new value comprises inputting data associated with each of the current and prior values to a function or comprises determining a step of the processing parameter based on data associated with the current value and/or prior value; and providing the current value of the processing parameter as an approximation of a value of the processing parameter at which the characteristic has a target value, wherein the target value represents a boundary of a process window (PV) or a sub-process window (sub-PW) among all limitations of claims 1, 15, 21 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Prior art Shchegrov et al. (US Patent 9,490,182) discloses Methods and systems for evaluating the performance of multiple patterning processes (abstract), wherein geometric structures generated by multiple patterning processes are measured and one or more parameter values characterizing geometric errors (col. 5, ll.44-46), and wherein the metrology targets are simulated and the structural parameter values of both metrology targets are calculated as a result of the simulation (col. 8, ll.14-16), but lacks wherein the determining the new value comprises inputting data associated with each of the current and prior values to a function or comprises determining a step of the processing parameter based on data associated with the current value and/or prior value; and providing the current value of the processing parameter as an approximation of a value of the processing parameter at which the characteristic has a target value, wherein the target value represents a boundary of a process window (PV) or a sub-process window (sub-PW) among all limitations of claims 1, 15, 21 as currently written. Prior art Ye et al. (US Patent Application Publication 20070050749) discloses a method for identifying process window signature patterns in a device area of a mask is disclosed, the signature patterns collectively provide a unique response to changes in a set of process condition parameters to the lithography process (abstract), incluiding simulation system may also be used to determine the optimum set of signature patterns that have the highest sensitivity to the process condition parameters of interest with the minimum number of measurements required, create a metrology recipe to collect the required images and/or CD data from printed wafers, extract metrics of interest (image contours, CD values, or other metrics of pattern quality) from the measured data, and analyze these metrics to 
 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

HR
05/08/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851